Title: To Thomas Jefferson from Albert Gallatin, 6 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
                     
            Treasury DepartmentJuly 6th: 1803.
          
          I have the honor to submit to your consideration, the draft of a circular to the collectors of customs which has been prepared on the suggestion of the Secretary of State; and will be transmitted if it shall receive your approbation.
          I have the honor to be, very respectfully, Sir, Your obed. Servant
          
            Albert Gallatin
          
        